Hill, C. J.
(dissenting) — I agree with the majority that Paul Kuehnoel was negligent and that his negligence was, as a matter of law, a proximate cause of the collision between the truck he was driving and the automobile driven by Henry D. Young. I disagree with the majority’s conclusion that Henry D. Young was, as a matter of law, not con-tributorily negligent. The majority, in its statement of the facts that were supposedly most unfavorable to Dr. Young, stated that when he
“ . . . was about fifty feet from the point of impact, he saw three cars approaching from the east at a fairly fast rate of speed. He then also saw that appellant Paul Kuehnoel had pulled out into the intersection in front of him, and he applied his brakes but a collision occurred nevertheless.” [Italics mine.]
If that was actually the situation, I would agree that Dr. Young was trapped and had no chance to avoid a collision; *70however, the jury could have found that there were no cars approaching from the east. Kuehnoel so testified, and the witness, Gordon Barrett, who had his back toward the highway but heard the crash of the collision and turned immediately, did not see any cars coming from the east. Despite the fact that the drivers of these cars must have seen the collision, none of them testified. Whether there were any such cars coming from the east was, in my opinion, a jury question. The significance of the three cars is pointed up by the following testimony by Dr. Young:
“Q. You didn’t try to swerve out into the other lane? A. No because there were about three other cars out here coming this way, and if I had swerved out, I would have hit those head on, and if I was over in this lane it would be bad because the man that was coming had acquired considerable speed, so it was just my choice between turning over into this lane to avoid Mr. Kuehnoel and striking this man, and I would have been pretty badly injured to turn in front of that fellow, so I decided it would be better to try to stop and, if I did hit him, the impact wouldn’t be very great.”
There was a clear inference in this testimony that Dr. Young had a choice of swerving to the left or of colliding with the Kuehnoel truck. If the jury did not believe that there were any cars coming from the east, they might well have believed that Dr. Young was negligent in not swerving to the left and avoiding the collision. This is the reason I cannot agree with the majority’s conclusion that Dr. Young was, as a matter of law, not contributorily negligent. It was, I have indicated, a jury question, and that question the jury determined adversely to him. I would reverse the order granting a new trial and reinstate the verdict of the jury and direct the entry of judgment in accordance therewith.
June 20, 1957. Petition for rehearing denied.